     Case 18-10019-SMT       Doc 25  Filed 12/19/18 Entered 12/19/18 09:08:12   Desc Main
                                     Document     Page 1 of 7
The document below is hereby signed to correct typographical
errors in the Memorandum Decision Re Motion To Dismiss Second
Amended Complaint dated December 12, 2018, and entered on
December 13, 2018.

  Dated: December 18,2018.



                                                                 _____________________
                                                                 S. Martin Teel, Jr.
                                                                 U.S. Bankruptcy Judge


                              UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF COLUMBIA

      In re                                  )
                                             )
      DORITA DIXON,                          )     Case No. 18-00221
                                             )     (Chapter)
                      Debtor.                )
      ____________________________           )
                                             )
      DORITA DIXON,                          )
                                             )
                             Plaintiff,      )
                                             )
                     v.                      )     Adversary Proceeding No.
                                             )     18-10019
      WELLS FARGO BANK N.A. AS               )
      TRUSTEE F/B/O HOLDERS OF               )     Not for Publication in
      STRUCTURED ASSET MORTGAGE              )     West’s Bankruptcy Reporter.
      INVESTMENTS II TRUST                   )
      2007-AR4,                              )
                                             )
                             Defendant.      )

                          AMENDED MEMORANDUM DECISION RE
                    MOTION TO DISMISS SECOND AMENDED COMPLAINT

            The above-named defendant (referred to here as simply “Wells

      Fargo”) has filed a motion to dismiss the second amended

      complaint in this adversary proceeding.             The second amended

      complaint alleges that the defendant failed to respond to two

      Requests Regarding a Statement of Account that Dixon sent to

      Wells Fargo under D.C. Code § 28:9-210 in February and June of
Case 18-10019-SMT      Doc 25   Filed 12/19/18 Entered 12/19/18 09:08:12     Desc Main
                                Document Page 2 of 7


2017, and seeks monetary damages under D.C. Code § 28:9-625(f)

for the failure of Wells Fargo to respond to the Requests

Regarding a Statement of Account.

      D.C. Code § 28:9-101, et seq. constitute Article 9 of the

District’s      Uniform     Commercial        Code    provisions    (referred      to

hereafter as “Article 9”). Section 28:9-210 provides that a debtor

may make a request regarding a statement of account, defined as

      a record authenticated by a debtor requesting that the
      recipient approve or correct a statement indicating what the
      debtor believes to be the aggregate amount of unpaid
      obligations secured by collateral as of a specified date and
      reasonably identifying the transaction or relationship that is
      the subject of the request.”


A secured party must comply with this request within 14 days after

receipt “by authenticating and sending to the debtor an approval or

correction.”        Section 28:9-625(f) further allows a debtor to

recover $500 from a secured party for each failure to comply with

§ 28:9-210 without reasonable cause, in addition to any damages

incurred   by    the    secured     party’s     failure    to   comply      with   the

provisions of Article 9.

      In order to recover under § 28:9-625(f) for Wells Fargo’s

failure to comply with § 28:9-210, the debtor must plead facts

showing that Wells Fargo is a “secured party” to whom § 28:9-210

applies.   Section 28:9-102(73), in pertinent part, provides that a

“secured party”        means    “[a]   person    in    whose    favor   a   security

interest is created or provided for under a security agreement . .


                                          2
Case 18-10019-SMT   Doc 25   Filed 12/19/18 Entered 12/19/18 09:08:12   Desc Main
                             Document Page 3 of 7


. .” In turn, under § 28:9-102(74), “security agreement” means “an

agreement that creates or provides for a security interest.”                The

term “security interest” is defined in § 28:1-201 as “an interest

in   personal   property     or   fixtures    which    secures    payment    or

performance of an obligation.”         Section 28:9-109(d)(11), however,

further provides that Article 9 generally does not apply to the

“creation or transfer of an interest in or lien on real property.”

      The debtor’s second amended complaint fails to allege facts

establishing that Wells Fargo was a secured party with a security

interest subject to the provisions of Article 9.              The debtor has

not provided the Request Regarding a Statement of Account she

allegedly served in February 2017, but                the debtor’s Request

Regarding a Statement of Account served in June of 2017 identified

the subject of the request as the following collateral:

      Collateral: Lot numbered seventy-two (72) in square
      numbered thirty-seven hundred eleven (3711) in a
      subdivision made by Riggs Investment Corp. As per Plat
      Recorded in the Office of the Surveyor for The District
      of Columbia in Liber 132 at Folio 130. Which has an
      address of 5727 Chillum Place NE, Washington, DC 20011.

The debtor’s Request Regarding a Statement of Account thus related

to collateral identified as a parcel of real property, rather than

to a security interest in personal property or fixtures as defined

in Article 9.       Because Article 9 does not apply to interests in

real property, Wells Fargo’s interest in the identified collateral

did not   obligate it to respond to debtor’s Requests Regarding a

Statement of Account, and Wells Fargo’s failure to respond to the

                                       3
Case 18-10019-SMT    Doc 25      Filed 12/19/18 Entered 12/19/18 09:08:12        Desc Main
                                 Document Page 4 of 7


debtor’s Requests Regarding a Statement of Account did not subject

it to the penalty of § 28:9-625(f). Accordingly, dismissal of this

adversary proceeding is appropriate.

      The court further notes that Wells Fargo’s proof of claim

reveals that the deed of trust against the debtor’s real property

to secure its claim also included as collateral the debtor’s

fixtures at the property.            As noted earlier, § 28:1-201 defines a

“security   interest”       as     “an   interest       in   personal    property     or

fixtures which secures payment or performance of an obligation.”

Wells Fargo’s       security      agreement      (the      deed   of   trust)    in   the

fixtures thus created a security interest, making Wells Fargo a

“secured party” as defined in § 28:9-102(73) with respect to the

fixtures.     It    would     therefore        have   to     respond    to   a   request

regarding a statement of account, made in compliance with § 28:9-

210(b)(4), with respect to the security interest in the fixtures.

      The debtor’s complaint did not mention the security interest

in the fixtures. Even if it had mentioned the security interest in

the fixtures, the debtor’s adversary case would still be subject to

dismissal. The duty to comply with a request regarding a statement

of account only applies to a request “reasonably identifying the

transaction or relationship that is the subject of the request,” as

required by § 28:9-210(b)(4).              The debtor’s Request Regarding a

Statement of Account served in June of 2017 did not identify the

security interest in the fixtures as the subject of the request,


                                           4
Case 18-10019-SMT   Doc 25   Filed 12/19/18 Entered 12/19/18 09:08:12   Desc Main
                             Document Page 5 of 7


nor has the debtor alleged that the request that she allegedly

served in February 2017 described the collateral at issue as

including the fixtures.       Although the June 2017 Request Regarding

a Statement of Account included the account number for the debt, it

gave no warning that it was being made with respect to the security

interest in fixtures. Wells Fargo was not required to investigate

whether its collateral for repayment of the debt also included

fixtures, nor was it required to respond to a request regarding a

statement of account for which the subject was specified to be

collateral identified as a parcel of real property, because Article

9 does not cover interests in real property.              Thus, because the

debtor’s requests did not “reasonably identif[y] the transaction or

relationship that was the subject of the request” as being the

security interest in the fixtures, her claim should be dismissed.

At the very least, the failure to identify the interest in fixtures

as the subject of the requests constitutes “reasonable cause” for

Wells Fargo’s failure to comply with the request such that under

§ 28:9-625(f), it is not subject to the $500 penalty, and dismissal




                                       5
Case 18-10019-SMT   Doc 25   Filed 12/19/18 Entered 12/19/18 09:08:12   Desc Main
                             Document Page 6 of 7


is warranted on that alternative ground.1

      In addition to the grounds for dismissal noted above, the

debtor’s claim would likely fail for an another reason.                 Debtor’s

Requests Regarding a Statement of Account requested Wells Fargo to

confirm that the balance due was “$00.00.”              All indications are

that the debtor well knew that Wells Fargo was claiming that it was

owed a substantial sum, as evident from both Wells Fargo’s having

obtained in the Superior Court of the District of Columbia in

October 2016 an order granting it summary judgment to permit it to

foreclose against its collateral and from Wells Fargo’s proof of

claim showing that no payments were received on and after September

1, 2009.    In these circumstances, it is likely that the Request

Regarding a Statement of Account, asking Wells Fargo to confirm

that nothing was owed when the debtor appeared to well know that

Wells Fargo took a contrary position, was made in bad faith, and

that Wells Fargo had a reasonable excuse for failure to comply with



      1
       The court’s analysis above assumes that Wells Fargo’s
interest in the fixtures should be treated as a security interest
under Article 9. This may not be the case. D.C. Code § 28:9-334
explicitly allows for the creation of encumbrances upon fixtures
under real property law, and the inclusion of the fixtures in the
deed of trust created such an encumbrance. It is not evident for
purposes of invoking § 28:9-210 that the interest in the fixtures
should be considered a “security interest” subject to Article 9
rather than an interest in real property governed by real
property law. At the very least, if the debtor wanted to make a
plausible claim that the security interest in the fixtures
remained subject to Article 9 and § 28:9-210, she should have
explicitly mentioned the fixtures in her Requests Regarding a
Statement of Account.

                                       6
Case 18-10019-SMT                                                                        Doc 25   Filed 12/19/18 Entered 12/19/18 09:08:12   Desc Main
                                                                                                  Document Page 7 of 7


the request, such that, within the meaning of D.C. Code § 28:9-

625(f), it was not “a person that, without reasonable cause, fails

to comply with a request under § 28:9-210.”

                              The debtor also invokes § 28:9-625(g), which provides in

relevant part that a secured party who fails to comply with a

request regarding a statement of account “may claim a security

interest only as shown in the statement included in the request as

against a person that is reasonably misled by the failure.”                                                                                      The

debtor, however, has not alleged that she was misled by Wells

Fargo’s failure to respond to the Requests Regarding a Statement of

Account.                                                   Moreover, as noted earlier, all indications are that she

well knew that Wells Fargo was claiming that a substantial sum

remained unpaid.

                              An order follows dismissing this adversary proceeding.

                                                                                                                      [Signed and dated above.]

Copies to: Debtor (by hand-mailing); recipients of e-notifications
of orders.




R:\Common\TeelSM\KLP\Dixon (Dorita) v. Wells Fargo - Decsn re MTD 2d A. Complnt_v5.wpd
                                                                                                            7
